Citation Nr: 0524160	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a scar 
involving the back of the neck, currently evaluated as 30 
percent disabling.

2.  Entitlement to a higher initial evaluation for a skin 
condition involving the scalp, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from January 2002 and November 
2003 rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Petersburg, 
Florida.  In January 2002 the RO denied the veteran's claim 
for an increased evaluation for a scar on the back of his 
neck, currently evaluated as 30 percent disabling.  The RO 
decision from November 2003 granted the veteran a separate 
and additional rating for a skin condition involving the 
scalp, evaluated as 10 percent disabling.  The veteran has 
appealed both issues.

In June 2005, the appellant was afforded a video conference 
hearing before C. W. Symanski, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


REMAND

The claims currently before the Board are a claim for an 
increased evaluation for a scar on the back of the veteran's 
neck, currently evaluated as 30 percent disabling, and a 
higher initial evaluation for a skin condition involving the 
scalp, currently evaluated as 10 percent disabling.  The 
Board also notes that the veteran has filed a notice of 
disagreement regarding a claim for service connection for 
hypertension.

The Board notes that the most recent action taken on these 
claims is an SOC issued by the RO in May 2004.  Since that 
time new evidence has been submitted which the RO never 
addressed, specifically VA progress notes dated from November 
2003 to October 2004.  Also, during his video conference 
hearing in June 2005, the veteran stated that he was 
receiving ongoing treatment for his skin conditions from the 
VAMC in Tampa, Florida.  There are no records associated with 
the claims folder regarding the veteran's treatment at the 
Tampa VAMC subsequent to May 2004.  The RO should review the 
evidence currently associated with the claims folder and 
request the veteran's records subsequent to May 2004 before 
evaluating the veteran's scar on the back of the neck and his 
skin condition involving the scalp.

The Board also notes that the most recent VA Scars 
examination on file is dated in January 2003, and the most 
recent VA Skin examination is dated in October 2003.  VA's 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the RO should schedule the veteran for a VA 
Scars examination and a VA Skin examination.  The VA examiner 
performing the Scars examination should specifically address 
each of the 8 characteristics of disfigurement in his or her 
examination report.  The VA examiner performing the Skin 
examination should specifically address the question of 
alopecia and describe the veteran's skin condition in terms 
of the percentage of the entire scalp area that it involves.  
The examiner should also express the percentage of 
involvement of the skin disease in relation to the entire 
body and also to the exposed area involved.

As for the veteran's claim for service connection for 
hypertension, it appears that the veteran filed a notice of 
disagreement dated in November 2004 regarding that claim.  An 
SOC has not been sent to the veteran regarding this issue.  
In Manlicon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue an SOC, the Board should remand the matter 
for issuance of an SOC.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should contact the Tampa VAMC 
and obtain all records of treatment for 
the veteran's skin condition since May 
2004..

2.  After obtaining the above records, to 
the extent available, the RO should 
schedule the veteran for an examination 
to ascertain the current nature and 
severity of his service-connected scars 
on the back of the neck.  During the 
examination, the examiner should 
specifically address each of the 8 
characteristics of disfigurement, which 
are: 1) Scar 5 or more inches (13 or more 
cm.) in length; 2) Scar at least one-
quarter inch (0.6 cm.) wide at its widest 
part; 3) Surface contour of scar elevated 
or depressed on palpation; 4) Scar 
adherent to underlying tissue; 5) Skin 
hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); 
6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 
7) Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.) and; 8) Skin indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.).  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.

3.  The RO should also schedule the 
veteran for an examination to ascertain 
the current nature and severity of his 
service-connected skin disorder involving 
the scalp.  During the examination, the 
examiner should specifically address the 
question of alopecia and describe it in 
terms of the percentage of the entire 
scalp area that it involves.  The 
examiner should also express the 
percentage of involvement of the skin 
disease in relation to the entire body 
and also to the exposed area.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.

4.  The RO should issue an SOC to the 
veteran and his representative 
concerning the claim of entitlement to 
service connection for hypertension.  
The veteran should be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
the claim. 

5.  The RO should readjudicate the issues 
on appeal concerning increased ratings.  
If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran should be given 
an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


